DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accelerometer, energy storage device,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  consistent terminology should be used for the at least one spring element throughout claim 1 in order for claim 6 to be .  Appropriate correction is required.
Further regarding claim 1, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The arrow in Figure 5 along with the accompanying description is not definite for defining what the fixing means encompasses. Note the clarity rejection below.
	The use of the phrase “means of a radio signal” in line 3 of claim 12 and “means of the data processing device” in line 5 of claim 15 are not being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding Claims 1-6 and 8-20, the Applicant claims a method and system, without providing any detail as to any component's structure or particular function.  In the absence of such detail, a person having ordinary skill in the art (PHOSITA) is left with an non-enabling disclosure which would require undue experimentation to figure out how this invention is supposed to work and what it is supposed to actually do.
According to MPEP §2164.01(a), the following factors should be considered to determine enablement and whether undue experimentation would be required:
               (A) The breadth of the claims;
               (B) The nature of the invention;
               (C) The state of the prior art;
               (D) The level of ordinary skill;
               (E) The level of predictability in the art;
               (F) The amount of direction provided by the inventor;
               (G) The existence of working examples; and
               (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding element (A), breadth of the claims:  The claims recite very broad concepts about systems for controlling the fixing means of device for ejecting a parachute.  The claims are so broad that they do not give any details about how the claimed elements interact to achieve the stated objective, thus requiring undue experimentation.
Regarding element (B), nature of the invention:  The nature of the invention is a device for ejecting a parachute.  Since such systems can be achieved with an endless array of possible structures, and since the Applicant does not choose or give substantive detail about the particular structure, this disclosure would require undue experimentation to figure out how to reduce these broad concepts to a working system.
Regarding element (C), the state of the prior art:  The Applicant seems to claim general concepts and elements which may have already been well-known in the prior art before the effective filing date.  As best understood by the Examiner, it is very difficult to ascertain the workings of the present invention, let alone the metes and bounds of the claim language.  Since it is difficult to ascertain whether or not the art is well-developed, the Applicant's generalized disclosure would require undue experimentation.
Regarding element (D), the level of one of ordinary skill:  The level of skill possessed by a PHOSITA in this art would require at least some direction and guidance as to how the claimed release of fixing means is performed.  The lack of guidance would require undue experimentation on the part of the PHOSITA.
Regarding element (E), the level of predictability in the art:  The art of parachute ejection devices has a low level of predictability.  Such devices require a fully-disclosed control scheme with structural elements, electrical/signal elements and their interaction to achieve a clearly stated, desired outcome and the reasons why such an outcome would be beneficial.  Small variations in such control systems can create wildly differing results.  Because of the low level of predictability in the art, the present disclosure would require a PHOSITA to perform undue experimentation because of the lack of detail.
Regarding element (F), the amount of direction provided by the inventor:  The instant disclosure provides little detail on how the stated goals of the invention can be achieved.  Undue experimentation would be required to figure out how the invention is supposed to work and why it was created.
Regarding element (G), working examples:  The instant disclosure does not indicate the reduction to a working example. 
Regarding element (H), quantity of experimentation needed:  As previously stated, the quantity of experimentation required by the present disclosure would be high since the disclosure gives few details regarding the specific workings of individual claimed elements and their interaction with each other in the system.

In general, the disclosure describes a parachute ejection device which vaguely incorporates measured and estimated quantities as input, to be used by black-box modules without disclosing algorithms for the modules.  In effect, a PHOSITA is left with a non-enabling disclosure because it is unclear how calculated quantities are calculated or how estimated quantities are estimated to achieve the release of the fixing means. Some examples:
Claims 1-6 and 8-20: In light of the above 112(f) interpretation, applicant fails to clearly define what structure or structures comprise the fixing means. Fixing means is directed towards a generalized arrow and a clear definition is required. 
Claim 11: it is unclear how the energy storage device is related to a release of the fixing means.
Claim 12: it is unclear what structure allows the radio receiver to control the release of the fixing means.
Claim 13: it is unclear how the accelerometer is connected to and controls the release of the fixing means or what object the accelerometer is attached to.
Claims 14-16: the algorithms for determining maximum value data are unknown and it is unclear how these values control the release of the fixing means. It is also unclear how the data processing device controls the release of the fixing means in an automated manner.
Claims 18-20: the algorithms for determining the predetermined state are unknown and it is unclear how the occurrence of this state releases the fixing means. 
Claim 19: it is unclear what is implemented to determine if the measured data exceed permissible maximum values and how it controls the release of the fixing means.
Claim 20: it is unclear what is implemented to compare measured data and stored data and how that controls the release of the fixing means.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be replete with grammatical errors. Below is a list of exemplary clarity issues.

Regarding claims 1-6 and 8-20, in light of the above 112(f) interpretation, the “fixing means” are indefinite because it is unclear what components comprise the fixing means. “Fixing means” and its accompanying description are directed towards a generalized arrow and a clear definition is required.
Regarding claims 2,, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "preferably comprises" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase “roughly cylindrical manner” is indefinite. 
Regarding claims 9 and 11, the phrase “is possible” renders the claim indefinite because it is unclear whether the feature(s) following the phrase are being claimed. 
Regarding claim 14, the phrase “can take place” renders the claim indefinite because it is unclear whether the feature(s) following the phrase are being claimed. 
Regarding claim 19, the phrase “is preferably released” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Claim 20 recites the limitation "the stored data" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

For purposes of examination, the claims are interpreted as best as can be understood in light of the 112 rejections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russer (US 4008541).

Regarding claim 1, as best understood in light of the 112 rejections above, Russer teaches a device for ejecting a parachute, comprising a housing (#10’) with an ejection opening (top of #10’), wherein the housing is suitable for at least partially accommodating the parachute (#30’), a movable base (#24’) is arranged within the housing (#10’), which base is connected to the housing via at least one spring element (#42’; column 5, lines 13-16), wherein the base can be releasably fixed in place within the housing using a fixing means (#80), wherein the device is configured such that if a parachute is arranged within the housing, the base is accelerated by the spring element when the fixing means is released (column 4, lines 61-65; column 5, lines 13-14), so that the parachute is ejected through the ejection opening by means of the base (column 1, lines 40-49), characterized in that the spring element has a pre-tension at each position of the base (column 5, lines 21-29). Because the cord is what limits movement of the base, the spring (#42’) could still be biasing the base (#24’) to move upwards while the movement is limited by the cord (#116).

Regarding claim 4, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1, characterized in that the base can be moved relative to the housing between two end positions (Fig. 4, Fig. 6).

Regarding claim 8, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1, characterized in that the fixing means (#80) comprises a form-fitting connecting element (#86), in particular a catch or a cam that engages in a corresponding notch (#96) in order to hold the bases against a tension of the spring element (column 4, lines 43-52). 

Regarding claim 18, as best understood in light of the 112 rejections above, Russer teaches a method for ejecting a parachute, in which a base (#24’) within a housing of a device, in particular a device according to claim 1 (see above), is releasably fixed in place on a fixing means under tension of a spring element (#42’), whereupon the fixing means is released when a predetermined state occurs (column 4, lines 61-65), whereupon the parachute is ejected out of the housing through an ejection opening by means of the base (column 1, lines 40-49) with an at least partial release of the spring element is held at each position of the base under a pre-tension (column 5, lines 21-29). Because the cord is what limits movement of the base, the spring (#42’) could still be biasing the base (#24’) to move upwards while the movement is limited by the cord (#116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Russer (US 4008541) as applied to claim 1 above, and further in view of Alvarez (US 5979424).

Regarding claim 5, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach spring elements on the outside of the housing. Alvarez teaches at least one spring element (#16) is arranged on the outside of the housing and is connected to the base (#12) via guide pins (#22) of the base that are guided in guides (#24) of the housing and protrude out of the housing (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the guide slots of Alvarez. Doing so would prevent the base from rotating within the housing (Alvarez, column 2, lines 59-61).

Regarding claim 6, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach a cylindrical shaped housing. Alvarez teaches the housing (#10) is embodied in a roughly cylindrical manner and multiple spring elements (#16) are distributed at regular intervals over a circumference (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the cylindrically shaped housing and multiple springs of Alvarez. It would be obvious to make the device any shape, which is an obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Multiple springs placed at regular intervals around the housing allow the base to be moved uniformly through the housing and reduce the tension needed in an individual spring element.

Regarding claim 10, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1, characterized in that a lever mechanism (#44), in particular a toggle lever, is provided in order to release the fixing means (#42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the lever of Alvarez. Doing so would allow the user to release the fixing means without directly moving the fixing means and it is easier to control release of the object.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russer (US 4008541) as applied to claim 1 above, and further in view of Yan (US 20080296434).

Regarding claim 9, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach the fixing means are released electromagnetically. Yan teaches a release of the fixing means (#8) is possible electromagnetically ([0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the electromagnetic lock of Yan. Doing so would allow a pilot to release the fixing means electronically from a remote location (Yan, [0025]).

Claims 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russer (US 4008541) as applied to claims 1 and 18 above, and further in view of Pick (US 20160318615).

Regarding claim 11, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach an energy storage device. Pick teaches an energy storage device (#52) is provided with which a release of the fixing means (#16) is possible without an external energy supply ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the energy storage device of Pick. Doing so would allow the parachute to be deployed by a secondary power source in the event of an emergency (Pick, [0058]).

Regarding claim 12, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach the fixing means released by a radio signal. Pick teaches a radio receiver is provided and is connected to the fixing means such that the fixing means (#16) can be released by means of a radio signal ([0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the radio signal release system of Pick. Doing so would provide a way to actuate deployment of a parachute by user input (Pick, [0073]).

Regarding claim 13, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach an accelerometer. Pick teaches at least one accelerometer (#20, [0047]) is provided which is operatively connected to the fixing means such that the fixing means (#16) is released when an acceleration that exceeds a defined value is measured ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the accelerometer of Pick. Doing so would allow the parachute to be deployed autonomously and prevent damage to the aerial vehicle (Pick, [0036]).

Regarding claim 14, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 1. Russer does not teach a data processing device. Pick teaches a data processing device (#20) is provided with which a release of the fixing means (#16) can take place in an automated manner ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the data processing device of Pick. Doing so would allow reduce the input needed from an operator, and thus increase reliability of the system (Pick, [0015]).

Regarding claim 15, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 14. Russer does not teach release of a fixing means determined by a data processing device. Pick teaches a data storage device is provided in which maximum value data, in particular regarding maximum accelerations ([0050]), are stored, wherein sensors for determining current corresponding data (#20) during operation are provided, wherein the device is configured such that the fixing means (#16) is released when it is determined by means of the data processing device that data currently being measured exceed stored maximum value data ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the data storage device of Pick. Doing so would allow the device to detect emergency conditions of the aerial vehicle (Pick, [0055]).

Regarding claim 16, as best understood in light of the 112 rejections above, Russer teaches the device according to claim 15. Russer does not teach a data processing device. Pick teaches the data processing device (#20) is configured to determine and store data, in particular accelerations, that occur during normal operation of an object to which the device is connected ([0049]). 

Regarding claim 17, as best understood in light of the 112 rejections above, Russer teaches a device for ejecting a parachute according to claim 1. Russer does not teach an aerial vehicle. Pick teaches an aerial vehicle (#12), in particular a drone (unmanned aerial vehicle, [0035]), with a device for ejecting a parachute (#10). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the aerial vehicle of Pick. Doing so would provide a way to eject a parachute for a drone, allowing the drone to fall slowly and prevent damage (Pick, [0036]).

Regarding claim 19, as best understood in light of the 112 rejections above, Russer teaches the method according to claim 18. Russer does not teach measuring data of the object to which the device is connected. Pick teaches characteristic data regarding an object to which the device is connected, in particular an acceleration, are measured ([0049]) and the fixing means (#16) is preferably released in an automated manner if the measured data exceed one or more defined permissible maximum values ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the measurement of characteristic data of Pick. Doing so would allow the parachute to be automatically deployed upon detection of an emergency condition (Pick, [0048])

Regarding claim 20, as best understood in light of the 112 rejections above, Russer teaches the method according to claim 18. Russer does not teach determining permissible maximum values. Pick teaches permissible maximum values (predetermined thresholds, [0050]) are determined and stored in a data storage device (#20) in an automated manner during normal operation, whereupon measured data are compared with the stored data in order to identify an abnormal operating state ([0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Russer with the determination of maximum permissible values of Pick. Doing so would allow the parachute to be automatically deployed upon detection of an emergency condition (Pick, [0048]).

Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim and being rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grieser (US 6471160) shows a system for ejecting a parachute based on an error detection device. 
Sapir (US 7448371) shows a propulsion device using spring elements mounted outside a housing.
Coyaso (US 5826827) shows a cylindrically shaped housing for ejecting a parachute for an aircraft. 
Moody (US 5671722) shows a projectile launcher using elastic bands and redirection means. 
Diggs (US 4033528) shows a parachute ejection device with fixing means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647